EXHIBIT Page 1 JERSEY CENTRAL POWER & LIGHT COMPANY CONSOLIDATED RATIO OF EARNINGS TO FIXED CHARGES Year Ended December 31, 2005 2006 2007 2008 2009 (Dollars in thousands) EARNINGS AS DEFINED IN REGULATION S-K: Income before extraordinary items $ 182,927 $ 190,607 $ 186,108 $ 186,988 $ 170,499 Interest and other charges, before reduction for amounts capitalized and deferred 85,519 94,035 107,232 106,316 121,105 Provision for income taxes 135,846 146,731 149,056 148,231 108,778 Interest element of rentals charged to income (a) 7,091 8,838 7,976 7,702 7,063 Earnings as defined $ 411,383 $ 440,211 $ 450,372 $ 449,237 $ 407,445 FIXED CHARGES AS DEFINED IN REGULATION S-K: Interest before reduction for amounts capitalized and deferred $ 85,519 $ 94,035 $ 107,232 $ 106,316 $ 121,105 Interest element of rentals charged to income (a) 7,091 8,838 7,976 7,702 7,063 Fixed charges as defined $ 92,610 $ 102,873 $ 115,208 $ 114,018 $ 128,168 CONSOLIDATED RATIO OF EARNINGS TO FIXED CHARGES 4.44 4.28 3.91 3.94 3.18 (a) Includes the interest element of rentals where determinable plus 1/3 of rental expense where no readily defined interest element can be determined. EXHIBIT Page 2 JERSEY CENTRAL POWER & LIGHT COMPANY CONSOLIDATED RATIO OF EARNINGS TO FIXED CHARGES PLUS PREFERRED STOCK DIVIDEND REQUIREMENTS (PRE-INCOME TAX BASIS) Year Ended December 31, 2005 2006 2007 2008 2009 (Dollars in thousands) EARNINGS AS DEFINED IN REGULATION S-K: Income before extraordinary items $ 182,927 $ 190,607 $ 186,108 $ 186,988 $ 170,499 Interest and other charges, before reduction for amounts capitalized and deferred 85,519 94,035 107,232 106,316 121,105 Provision for income taxes 135,846 146,731 149,056 148,231 108,778 Interest element of rentals charged to income (a) 7,091 8,838 7,976 7,702 7,063 Earnings as defined $ 411,383 $ 440,211 $ 450,372 $ 449,237 $ 407,445 FIXED CHARGES AS DEFINED IN REGULATION S-K PLUS PREFERRED STOCK DIVIDEND REQUIREMENTS (PRE-INCOME TAX BASIS): Interest before reduction for amounts capitalized and deferred $ 85,519 $ 94,035 $ 107,232 $ 106,316 $ 121,105 Preferred stock dividend requirements 500 1,018 - - - Adjustments to preferred stock dividends to state on a pre-income tax basis 371 784 - - - Interest element of rentals charged to income (a) 7,091 8,838 7,976 7,702 7,063 Fixed charges as defined plus preferred stock dividend requirements (pre-income tax basis) $ 93,481 $ 104,675 $ 115,208 $ 114,018 $ 128,168 CONSOLIDATED RATIO OF EARNINGS TO FIXED CHARGES PLUS PREFERRED STOCK DIVIDEND REQUIREMENTS (PRE-INCOME TAX BASIS) 4.40 4.21 3.91 3.94 3.18 (a) Includes the interest element of rentals where determinable plus 1/3 of rental expense where no readily defined interest element can be determined.
